Citation Nr: 9914789	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-44 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a kidney disorder.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had active service from 
January 1977 to March 1981. 

The Board notes that, in the May 1996 notice of disagreement, 
the veteran requested a hearing before a hearing officer.  As 
a result, an appeal hearing was scheduled for July 31, 1996; 
however, the record shows that prior to the date of the 
hearing the veteran canceled such hearing and requested that 
it be rescheduled.  Subsequently, the appeal hearing was 
rescheduled on two additional occasions on October 30, 1996 
and December 26, 1996; however, the veteran once again 
canceled these hearings on the grounds that she had requested 
medical records from the Cook County Hospital and wished to 
have these records in her possession prior to and during her 
appeal hearing.  In this regard, the Board notes that, in 
correspondence to the Cook County Hospital dated March 1997, 
the RO attempted to obtain on behalf of the veteran her 
medical records from this institution for the period 
including January 1945 to January 1957, but that to the 
present day there has been no response from the Cook County 
Hospital.  Additionally, the Board notes that the claims file 
contains copies of the veteran's medical records from the 
Cook County Hospital dated from January 1948 to November 
1950.  Thus, as the Board deems that the veteran has been 
given sufficient opportunity to procure the benefits of an 
appeal hearing, and has canceled on three separate occasions 
each of the scheduled hearings discussed above, the Board 
deems the veteran's May 1996 request for an appeal hearing 
withdrawn.  See 38 C.F.R. § 20.702(c) (1998).


FINDINGS OF FACT

1.  In a June 1983 rating decision, the RO denied the veteran 
service connection for a kidney disorder; this decision is 
final. 

2.  Evidence associated with the claims folder since the June 
1983 RO decision, when considered alone or in conjunction 
with all of the evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1983 rating decision is final. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).

2.  The evidence received since the June 1983 rating decision 
is not new and material, and the veteran's claim of service 
connection for a kidney disorder is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, in a June 1983 rating decision, the RO denied 
the veteran's claim of service connection for a kidney 
disorder on the grounds that this disorder pre-existed the 
veteran's entrance into the service, as well as that there 
was no evidence showing that such disorder was aggravated 
during her period of service.  Following notification to the 
veteran of the RO's denial, the veteran failed to file a 
timely appeal.  At present, as the veteran has attempted to 
reopen her claim of service connection for a kidney disorder, 
her case is before the Board for appellate review.  However, 
because the June 1983 RO decision is final, the veteran's 
claim may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the June 1983 final adjudication, the 
additional evidence in the file which is related to this 
issue includes medical records from the VA Medical Center 
(VAMC) in Lakeside, Illinois, dated from August 1995 to 
February 1997, and various written statements made by the 
veteran. 

The medical records from the Lakeside VAMC dated from August 
1995 to February 1997 describe the treatment the veteran 
received for various health problems, including, but not 
limited to, chest pain, and left elbow and wrist confluent 
vesicles on erythematous base.  These records also note the 
veteran had a history of kidney disorder, status post renal 
transplant in 1993 secondary to nephritis.

Lastly, the record includes various statements by the veteran 
tending to link the severity of her current kidney disorder 
to her period of service.  Specifically, she indicates that 
she was treated for a kidney disorder during her childhood; 
however, such disorder was fully resolved after treatment.  
As well, she notes that her liver damage/disorder was 
aggravated during her period of service, and thus, she is 
entitled to service connection on the basis of aggravation.

With respect to the veteran's statements, the Board 
acknowledges the sincerity of these statements; however, the 
Board finds that these statements are not probative of the 
ultimate issue in this case, which is whether the veteran's 
current kidney disorder was incurred in or aggravated by her 
service, because the veteran does not possess the medical 
training and expertise necessary to offer a medical opinion.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994) (noting that 
it is the province of trained health care professionals to 
enter conclusions that require medical knowledge.)  As the 
veteran is a layperson, she lacks the medical training and 
expertise necessary to render an opinion regarding the 
etiology and severity of her disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  And hence, where 
as here, the resolution of an issue turns on a medical 
matter, lay evidence, without more, cannot serve as a 
predicate upon which to reopen the previously denied claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995).

After a review of the additional evidence submitted 
subsequent to the June 1983 RO's denial, the Board finds that 
the veteran has not submitted new and material evidence which 
would allow a reopening of her claim.  Essentially, what was 
missing at the time of the June 1983 rating decision, and 
what continues to be missing, is competent medical evidence 
indicating that the veteran's pre-existing kidney 
damage/disorder was aggravated during her period of service.  
And, the additional evidence submitted, when considered alone 
or in conjunction with all of the evidence of record, is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Thus, as the 
evidence submitted is not "new and material" as 
contemplated by law, this evidence does not provide a basis 
to reopen the veteran's claim of service connection for a 
kidney disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In arriving at this conclusion, the Board notes it applied 
the three-step process defined in Winters v. West, 12 Vet. 
App. 203 (1999), Elkins v. West, 12 Vet. App. 209 (1999), and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), while the RO 
did not have the opportunity to apply it in considering and 
deciding the veteran's claim.  However, the Board concludes 
that, as the appellant has not been prejudiced by the Board's 
application of the three-step process described above, there 
is no need to remand the veteran's claim to the RO for 
further consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).
ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for a kidney disorder, and 
the benefit sought on appeal is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

